UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1046



MARJORIE K. LYNCH, Bankruptcy Administrator,

                                               Plaintiff - Appellee,

          versus


MICHAEL L. PARKER, a/k/a Mike L. Parker, d/b/a
Small Business Bureau Association, LLC,

                                              Defendant - Appellant,

          and


GARY KEARSE, SR.; GLENDA K. WALLER; GLENWOOD
L. WARREN; JAMES PHILIP MORRIS; NICOLE LEIGH
MORRIS; CLARENCE WEBB; JAMES MELVIN SMITH;
JEANNIE SMITH; TIMOTHY F. JOHNSON,

                                                            Debtors.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (CA-04-15; CA-04-14; BK-03-15-5-ATS)


Submitted:   July 27, 2005                 Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael L. Parker, Appellant Pro Se. J. M. Cook, OFFICE OF THE
BANKRUPTCY ADMINISTRATOR, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Michael L. Parker appeals the district court’s order

dismissing his appeals from the bankruptcy court for failure to

timely perfect the appeals.    On appeal, we confine our review to

the issues raised in the Appellant’s brief.      See 4th Cir. Rule

34(b).    Parker’s brief alleges no error committed by the district

court, but rather asserts several challenges to the merits of the

bankruptcy court’s order.     These issues are not properly before

this court.     Accordingly, we affirm the order of the district

court.*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
      We express no view on the merits of Parker’s claims of error
by the bankruptcy court.

                                - 3 -